Opinion by
Me. Justice McGowan,
*6011. A refusal to continue or recommit a case is not appealable. M These are matters of administration which arise in the pro*602gress of a cause, and must from the necessity of the case be left to the prudent and wise discretion of the Circuit judge.”
2. N matter involved in a c^use and finally disposed of by a circuit decree, from which no appeal is taken, becomes res adjudícala, and cannot be again stirred in the further progress of the cause. Judgment of Fraser, J.,
affirmed.